Citation Nr: 1524802	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-33 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for musculoskeletal low back pain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Nicole Knoll, Accredited Agent


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel






INTRODUCTION

The Veteran had active military service from November 1993 until October 1996. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Fort Snelling, Minnesota. The claim was subsequently transferred to the RO in Detroit, Michigan.


FINDING OF FACT

For the entire disability rating period under appeal, the Veteran's musculoskeletal low back pain, was not manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less; a combined limitation of motion of the thoracolumbar spine limited to 120 degrees or less; muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or symptomatology resulting in incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during a 12 month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for musculoskeletal low back pain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5243.


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in June 2011. 

VA also has a duty to assist the Veteran in the development of the claim. The claims file contains service treatment records (STRs), VA medical records, and correspondence to include statements in support of the claim. The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Veteran was afforded a VA examination in June 2011. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination obtained in this case is more than adequate, as it provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2014), see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2014). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id. § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Rating the Spine

The Veteran's service-connected musculoskeletal low back pain has been rated under Diagnostic Code 5237. 38 C.F.R. § 4.130 (2014). 

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2014). Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A VA medical examination was obtained in June 2011. The VA examination reflected the Veteran's thoracolumbar had a forward flexion from 0 to 70 degrees, extension from 0 to 20 degrees, lateral flexion on left from 0 to 25 degrees, lateral flexion on right from 0 to 30 degrees, lateral rotation on left 0 to 25 degrees, and lateral rotation on right 0 to 30 degrees. The examination further notes objective evidence of painful motion. The examination reflects no additional limitation of range of motion on repetition. Additionally, the examination reflects the Veteran's musculoskeletal low back pain had no localized tenderness or pain to palpation, no guarding or muscle spasms resulting in abnormal gait or abnormal contour. The examination notes the Veteran with normal strength, no muscle atrophy, no signs or symptoms of radicular pain, no ankylosis, or incapacitating episodes in connection with intervertebral disc syndrome.

Since the Veteran's musculoskeletal low back pain demonstrated a forward flexion greater than 60 degrees but not greater than 85 degrees, a rating exceeding 10 percent is not warranted under DC 5237. Additionally, a higher rating exceeding 10 percent is not warranted as the competent credible evidence does not indicate that the Veteran had unfavorable or favorable ankylosis in the entire spine, entire thoracolumbar spine, or entire cervical spine. Furthermore, the claims folder does not indicate that the Veteran experienced an incapacitating episode for a total duration of at least four weeks during the last 12 months. While the Veteran, through his representative, alleges that he experiences incapacitation episodes; the Board finds that a rating higher rating is not warranted. For VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2014). In this case, the claims folder does not reflect a diagnosis of intervertebral disc syndrome or that the Veteran has been prescribed bed rest from a physician.

The Board has reviewed the Veteran's VA medical treatment records, but finds insufficient evidence to warrant a higher rating.  A record dated in March 2010 reflects that the Veteran reported a complaint of back pain.  He was instructed to use naproxen 500 mg up to two times a day.  The impression was low back pain, acute exacerbation.  A subsequent VA record in September 2010 did not mention back pain.  A record dated in April 2011 notes that when seen for a follow up of hypertension, sleep apnea and obesity the Veteran also complained of increased back pain for the past few weeks.  He said that he was using back medications more often.  A VA record dated in June 2011 notes that the Veteran reported having back pain which he rated as a 2 on a scale of 10.  It was noted that he had decreased range of motion and strength, but no specific range of motion findings were given.  Therapeutic exercise was recommended.  He was seen again for low back pain in July 2011.  It was noted that he had been packing for a move.  Truck flexion was to 75 degrees.  Extension was to 20.  Sidebending was to 40.  Rotation was to 20 bilaterally.  Strength was to 4+/5.  Lower extremities were within normal limits.  On palpation, no tenderness was noted over thoracic and lumbar spinous processes.  He reportedly had not had numbness or tingling in his lower extremities in the last year.  A VA record dated later in July 2011 notes that the Veteran was not sure if he was wearing a back brace properly, so he brought it in.  He rated back pain at that time as zero.  

A VA record dated in March 2013 notes that the Veteran presented for his annual exam.  His chief complaint was of having chronic low back pain.  He had antalgic gait due to back pain.  However, his muscle strength and development was within normal limits.  Anterior and posterior and lateral spinal curvatures were within normal limits.  Sensory function was intact.  Deep tendon reflexes were 2+.  In August 2013, the Veteran left a message indicating that due to conditions at work his back pain was worse.  

The Board acknowledges the Veteran's and witness statements in regard to the pain and daily impairment that his musculoskeletal low back pain causes. However, the Board finds the objective medical evidence to be of more probative value in determining the functional impairment of his disability for rating purposes.  The objective evidence has generally shown that the disorder is not productive of forward flexion of the thoracolumbar spine limited to 60 degrees or less; a combined limitation of motion of the thoracolumbar spine limited to 120 degrees or less; muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or symptomatology resulting in incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during a 12 month period.  While he complained of pain causing an altered gait, this was noted on only one occasion during a period of several years.  Such an isolated finding is insufficient to form a basis for concluding that the criteria for a higher rating are met.    

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.


Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's musculoskeletal low back pain are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's musculoskeletal low back pain symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board acknowledges statement in support of the claim contending that the Veteran has missed work due to back pain; however, the claims folder does not  reflects that the Veteran received prescribed bed rest or frequent periods of hospitalization. As mentioned above, the functional impairments that the Veteran contends that he experiences is contemplated with the rating criteria. The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment solely due to his musculoskeletal low back pain. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an increased rating for musculoskeletal low back pain, currently evaluated as 10 percent disabling is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


